DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, and 3-4, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jhang  et al. (US20170269328)

               Regarding claim 1, Jhang teaches a camera optical lens (abstract, fig.10, an optical lens assembly), comprising, from an object side to an image side (abstract, arranged in sequence from an object side to an image side along an optical axis):
a first lens having a positive refractive power (abstract, the first lens element has positive);
a second lens having a negative refractive power (abstract, the second lens has negative refractive power);
a third lens having a negative refractive power(abstract, the third lens has negative); and
a fourth lens having a positive refractive power (abstract, the fourth lens has positive),
wherein the camera optical lens satisfies:
2.70 ≤v1/v4 ≤ 4.30 (2.74 = 55.987/20.401, data of fig.12);
−1.20 ≤ f2/f ≤−0.50 (-0.89 = -6.311/7.07, data of fig.12);
−0.80≤ f3/f ≤−0.30 (-0.74 = -5.255/7.07, data of fig.12);
−10.00 ≤( R7+R8)/(R7-R8) ≤−2.00 (-7.49 = (4.131+5.403)/(4.131-5.403), data of fig.12); and
3.00 ≤ d4/d5 ≤10.00 (9.1 = 2.303/0.253, data of fig.12),
where f denotes a focal length of the camera optical lens (date of fig.12, Total focal length = 7.07); f2 denotes a focal length of the second lens (data of fig.12, second lens element4, focal length = -6.311); f3 denotes a focal length of the third lens ( data of fig.12, third lens element5, focal length = -5.255); v1 denotes an abbe number of the first lens (data of fig.12, first lens element3, dispersion coefficient = 55.987); v4 denotes an abbe number of the fourth lens (data of fig.12, fourth lens element6, dispersion coefficient = 20.401);  R7 denotes a curvature radius of an object-side surface of the fourth lens (data of fig.12, object-side surfact61, R7=4.131); R8 denotes a curvature radius of an image-side surface of the fourth lens (data of fig.12, object-side surfact62, R8=5.403); d4 denotes an on-axis distance from an image-side surface of the second lens to an object-side surface of the third lens (data of fig.12, image-side surfact42, d4=2.303); and d5 denotes an on-axis thickness of the third lens (data of fig.12, image-side surfact51, d5=0.253);

    Regarding claim 3, Jhang teaches the camera optical lens as described in claim 1, further satisfies the conditional wherein the camera optical lens satisfies: −1.00 ≤R1/R2 ≤0 (-0.08 = 2.014/-23.636),where R1 denotes a curvature radius of an object-side surface of the first lens (data of fig.12, object-side surface31, R1=2.014); and R2 denotes a curvature radius of an image-side surface of the first lens (data of fig.12, object-side surface32, R2=-23.636).

               Regarding claim 4, Jhang teaches the camera optical lens as described in claim 1, wherein the camera optical lens satisfies:
0.19 ≤ f1/f ≤0.71(0.486 =3.441/7.07);
−1.98≤ (R1+R2)/(R1−R2) ≤ 0 (-0.84=2.014+23.636/2.014-23.636); and
0.08 ≤d1/TTL ≤0.25 (0.13 = 0.917/6.38),
where f1 denotes a focal length of the first lens (data of fig.12, first lens element3, focal length = 3.441);R1 denotes a curvature radius of an object-side surface of the first lens (data of fig.12, object-side surface31, R1=2.014); R2 denotes a curvature radius of an image-side surface of the first lens (data of fig.12, object-side surface32, R2=-23.636); d1 denotes an on-axis thickness of the first lens (data of fig.12, image-side surfact31, d1=0.917); and TTL denotes a total optical length from the object-side surface of the first lens to an image plane of the camera optical lens along an optic axis (data of fig.12, Total length = 6.38).

               Regarding claim 8, Jhang teaches the camera optical lens as described in claim 1, further satisfies the conditional wherein the camera optical lens satisfies: f/TTL ≥ 1.06 (1.108=7.07/6.38), where TTL denotes a total optical length from an object-side surface of the first lens to an image plane of the camera optical lens along an optic axis (data of fig.12, Total length = 6.38).

Regarding claim 9, Jhang teaches The camera optical lens as described in claim 1, further satisfies the conditional wherein the camera optical lens satisfies: 0.33 ≤ f12/f ≤1.18 (1.017 = 7.57/7.07), where f12 denotes a combined focal length of the first lens and the second lens (data of fig.12, f1=3.441, f2=-6.311, f12 can be estimated as about 7.57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang et al. (US20170269328), further in view of Kang et al. (US20180307006).

Regarding claim 2, Jhang teaches the camera optical lens as described in claim 1, but not satisfies the conditional wherein the camera optical lens satisfies: R3/d3 ≤−15.00 (38 = 8.829/0.229), where R3 denotes a curvature radius of an object-side surface of the second lens;  and d3 denotes an on-axis thickness of the second lens.

However, in a similar camera lens of endeavor, Kang teaches a camera lens (abstract, Kang, fig.1,  the optical lens assembly includes a front group closest to an object side and including a first lens having a positive refractive power, and a second lens having a negative refractive power, a third lens having a negative refractive power, and a fourth lens having a positive refractive power), and 
wherein the camera optical lens satisfies: R3/d3 ≤−15.00 (-1507 = -319.518/0.212, Kang, para 133, data of table 1), where R3 denotes a curvature radius of an object-side surface of the second lens (Kang, para 133, data of table 1, R3 =-319.518), and d3 denotes an on-axis thickness of the second lens (Kang, para 133, data of table 1, d3=0.212).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Jhang with the lens unit as taught by Kang for the purpose of  providing a small-sized telephoto optical lens assembly in, for example, an electronic device (Kang, para 5, lines 1-3).

Regarding claim 6, Jhang teaches the camera optical lens as described in claim 1, further satisfies the conditional wherein the camera optical lens satisfies:
0.01 ≤ d5/TTL ≤0.07 (0.035=0.253/6.38). 

But Jhang does not teach −6.22≤ (R5+R6)/(R5−R6)  ≤ 0.41 ;
where R5 denotes a curvature radius of the object-side surface of the third lens R6 denotes a curvature radius of an image-side surface of the third lens; and TTL denotes a total optical length from an object-side surface of the first lens to an image plane of the camera optical lens along an optic axis 

However, in a similar camera lens of endeavor, Kang teaches a camera lens (abstract, Kang, fig.1,  the optical lens assembly includes a front group closest to an object side and including a first lens having a positive refractive power, and a second lens having a negative refractive power, a third lens having a negative refractive power, and a fourth lens having a positive refractive power), and 
satisfies the conditional wherein the camera optical lens:
−6.22≤ (R5+R6)/(R5−R6)  ≤ 0.41 (-0.77 = -2.05+16.11/-2.05-16.11); and
0.01 ≤ d5/TTL ≤0.07 (0.05 = 0.3/5.638),
where R5 denotes a curvature radius of the object-side surface of the third lens (Kang, para 133, data of table 1, R5 =-2.05); R6 denotes a curvature radius of an image-side surface of the third lens (Kang, para 133, data of table 1, R6 =16.11); and TTL denotes a total optical length from an object-side surface of the first lens to an image plane of the camera optical lens along an optic axis (Kang, para 133, data of table 1, Total length can be estimated as about 5.638).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Jhang with the lens unit as taught by Kang for the purpose of  providing a small-sized telephoto optical lens assembly in, for example, an electronic device (Kang, para. 5, lines 1-3).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jhang et al. (US20170269328).

Regarding claim 5, Jhang teaches the camera optical lens as described in claim 1, further satisfies the conditional wherein the camera optical lens satisfies:
0.02 ≤ d3/TTL ≤0.10 (0.03 = 0.229/6.38),
Where d3 denotes an on-axis thickness of the second lens (data of fig.12, image-side surfact41, d3=0.229); and 
TTL denotes a total optical length from an object-side surface of the first lens to an image plane of the camera optical lens along an optic axis (data of fig.12, Total length = 6.38).

But Jhang not satisfies the conditional wherein the camera optical lens satisfies:  −2.46 ≤ (R3+R4)/(R3−R4) ≤1.50.
 However, Jhang teaches a value close to claimed value 
−2.46 ≤ (R3+R4)/(R3−R4) ≤1.50 (1.938 = 8.829+2.819/8.829-2.819); and
where R3 denotes a curvature radius of an object-side surface of the second lens (data of fig.12, object-side surface41, R3=8.829); R4 denotes a curvature radius of the image-side surface of the second lens (data of fig.12, object-side surface42, R4=2.819); 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the lens of Jhang with the effective curvature radius of the lenses as taught by Jhang  to have −2.46 ≤ (R3+R4)/(R3−R4) ≤1.50, since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and one would be motivated for makink more good optical performance while the length of lens system is reduced (para 9, lines 1-2).

Regarding claim 7, Jhang teaches The camera optical lens as described in claim 1, further satisfies the conditional wherein the camera optical lens satisfies:
0.0 2 ≤ d7/TTL ≤0.11 (0.13=0.855/6.38);
d7 denotes an on-axis thickness of the fourth lens (data of fig.12, image-side surfact61, d7=0.855); and TTL denotes a total optical length from an object-side surface of the first lens to an image plane of the camera optical lens along an optic axis (data of fig.12, Total length = 6.38).

But Jhang not  satisfies the conditional  0.24 ≤ f4/f ≤ 2.73 (2.93 = 20.742/7.07). 

However, Jhang teaches a value close to claimed value satisfies the conditional 0.24 ≤ f4/f ≤ 2.73 (2.93 = 20.742/7.07)
where f4 denotes a focal length of the fourth lens (data of fig.12, f4=20.742); 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide the lens of Jhang with the effective focal length of the lenses as taught by Jhang to have 0.24 ≤ f4/f ≤ 2.73,  since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and one would be motivated for making more good optical performance while the length of lens system is reduced (para 9, lines 1-2).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jhang et al. (US20170269328) in view of Chen et al. (US20100284094)
 
Regarding claim 10, Jhang teaches the camera optical lens as described in claim 1, but is silent wherein the first lens is made of a glass material.
However, in a similar camera lens of endeavor, Chen teaches a camera lens (abstract, Chen, fig.1A, an optical lens system comprises in order from the object side to the image side: a first lens having a positive refractive power, and a second lens having a negative refractive power, a third lens having a negative refractive power, and a fourth lens having a positive refractive power), and wherein the first lens is made of a glass material (para 34, line 1, a glass first lens  with positive refractive power).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the lens of Jhang with the lens material as taught by Chen for the purpose of distributing the refractive power of the optical lens system, glass material is more resistant to environmental change, resulting in more stable image quality of the optical lens system (para. 12, lines 3-7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached M-T 8:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872